Citation Nr: 9936250	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  91-35 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to March 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from May 1989 decision of the San Juan, 
Puerto Rico Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a back 
disorder and a psychiatric disorder.

In a March 1995 decision, the Board noted that service 
connection for a back disorder and a psychiatric disorder had 
previously been denied by the RO in July 1988 and that the 
veteran had not appealed this decision.  The Board denied the 
appeal on the basis that new and material evidence has not 
been submitted to reopen the veteran's claims for a back 
disorder and a psychiatric disorder, to include PTSD.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals) (Court).  

In December 1996, the Court vacated and remanded that portion 
of the Board's decision that denied entitlement to service 
connection for psychiatric disorder including PTSD.  In 
August 1997, the Court dismissed the appeal of the veteran's 
claim for service connection for a back disorder.  In 
September 1997, the Board remanded the issue of service 
connection for a psychiatric disorder to include PTSD for 
additional development.  The case has been returned to the 
Board for review. 


REMAND

In August 1999, the veteran submitted additional evidence in 
support of his claims.  However, this evidence was submitted 
directly to the Board, and thus, the RO has not had the 
opportunity to review such evidence.  The veteran did not 
waive consideration of this evidence by the RO.  Accordingly, 
this case is REMANDED to the RO for the following action:

1.  The RO should consider the 
additional evidence submitted by the 
veteran in August 1999.

2.  The RO should consider the revision 
to 38 C.F.R. § 3.304(f) (1999).

3.  The RO should issue a Supplemental 
Statement of the Case addressing the 
issue as set forth by the Court, 
entitlement to service connection for 
psychiatric disorder, including PTSD. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


